     Case 2:19-cv-00412-WKW-KFP Document 14 Filed 10/27/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MICHAEL DEWAYNE                         )
ANDERSON, AID #156270,                  )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-412-WKW
                                        )                [WO]
KAY IVEY, JEFFERSON S. DUNN,            )
WALTER MYERS, and BOARD &               )
PARDONS AND PAROLES,                    )
                                        )
             Defendants.                )

                                    ORDER

      On September 21, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 13.) Upon an independent

review of the record and the Recommendation, it is ORDERED that the

Recommendation (Doc. # 13) is ADOPTED and that this action is DISMISSED

without prejudice.

      Final judgment will be entered separately.

      DONE this 27th day of October, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
